Opinion issued December 5, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00871-CV
                            ———————————
                        IN RE PAULA MILLER, Relator



            Original Proceeding on Petition for Writ of Prohibition


                          MEMORANDUM OPINION

      Relator, Paula Miller, has filed a motion to dismiss her petition for writ of

prohibition.* No other party has filed a notice of appeal, and no opinion has issued.

Further, although Miller failed to include a certificate of conference in her motion,

she did include a certificate of service, more than 10 days have passed since the



*
      The underlying case is Paula M. Miller v. James A. Prince A/K/A James Andre
      Smith and Lease-A-Lot, Inc., cause number 64725, pending in the 23rd District
      Court of Brazoria County, Texas, the Hon. Ben Hardin presiding.
motion was filed, and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss Miller’s petition for writ of

mandamus. Cf. TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions

as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2